—In an action to recover damages for personal injuries, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Spodek, J.), dated December 2, 1997, as denied that branch of their motion which was pursuant to CPLR 4545 to offset a judgment against them because of collateral source payments.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the appellants’ contention, their failure to timely *658request a collateral source hearing constituted a waiver of their right to seek an offset for collateral source payments. In any event, the record does not support the conclusion that the plaintiffs received any benefits from a collateral source which would be deductible from the award (see, Hill v Muchow, 178 AD2d 954). Joy, J. P., Krausman, Florio and Luciano, JJ., concur.